DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Status of the Application
	This action is responsive to the amendment dated 2/19/2021.  Claims 1-21 remain pending.  Claims 1, 10 and 19 have been amended.  Claims 22-24 are new.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  

Response to Remarks
	Applicant’s amendments to claim 1 has overcome the interpretations in view of Enlow.  Also, new claim 24 is allowable.  However, independent claims 10 and 19 still do not overcome the current interpretation of Enlow in view of the rejection below.  See how Enlow has two different pivot couplings for each rod 50A and 50B.  In the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enlow et al. (US 2015/0308088, hereafter “Enlow”).
Regarding claim 10, Enlow discloses a faucet (Figs. 1-7) comprising: a base (20) including an interior (the interior of 20) and defining a z-axis (the axis extending through 20) extending vertically from the base; an arm (the arm including at least 51, 50a, 50b, 57) supported by the base; a flexible waterway (18) fluidly coupling a fluid source (the 
Regarding claim 11, Enlow further discloses the faucet of claim 10, wherein the sprayer assembly comprises a neck (26) sized to be received by the sprayer nest. (Figs. 1-2; para. [0020])
Regarding claim 12, Enlow further discloses the faucet of claim 10, wherein the waterway at least partially passes through the interior of the base. (Fig. 3)

Regarding claim 14, Enlow further discloses the faucet of claim 10, wherein the second pivot coupling includes a second friction bearing (58 for the second pivot coupling) positioned between the sprayer nest and the arm, wherein the second friction bearing maintains a position of the nest relative to the arm. (para. [0025]; Fig. 3)
Regarding claim 15, Enlow further discloses the faucet of claim 10, further comprising a hub (32) supported by the base for rotation about the z-axis wherein the arm extends between a first end (the end attached to 32) and a second end (the end positioned at 24), the first end of the arm pivotally coupled to the hub at the first pivot coupling. (para. [0022]; Figs. 1-3)
Regarding claim 16, Enlow further discloses the faucet of claim 15, wherein the waterway extends from the hub to the sprayer assembly above the arm. (Figs. 1-3)
Regarding claim 17, Enlow further discloses the faucet of claim 10, wherein the sprayer assembly is removably coupled to the sprayer nest. (Figs. 1-7; para. [0020])
Regarding claim 18, Enlow further discloses the faucet of claim 17, wherein at least one of the sprayer assembly and the sprayer nest includes a magnet (28) and the other of the sprayer assembly and the sprayer nest includes a magnetically attractive element, wherein the magnet removably couples the sprayer assembly to the sprayer nest. (para. [0020])

Regarding claim 20, Enlow further discloses the faucet of claim 19, wherein at least one of a sprayer assembly and the sprayer nest includes a magnet (28) and the other of the sprayer assembly and the sprayer nest includes a magnetically attractive element, wherein the magnet removably couples the sprayer assembly to the sprayer nest. (para. [0020])
Regarding claim 21, Enlow further discloses the faucet of claim 19, wherein the waterway extends from the hub to a sprayer assembly (22) above the arm. (Figs. 1-7)

Allowable Subject Matter
Claims 1-9 and 24 are allowed.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Primary Examiner, Art Unit 3753